Citation Nr: 0621723	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for bilateral pes planus with localized 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from March 1966 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral pes planus with localized 
degenerative arthritis and assigned a 30 percent disability 
rating. 

The veteran filed a claim on October 16, 1998 seeking to 
reopen an earlier claim for service connection for bilateral 
pes planus, which was denied on February 21, 1985 and not 
timely appealed.  The RO denied the claim in June 1999 on the 
ground that the veteran had not submitted new and material 
evidence in support of his claim.  The veteran appealed to 
the Board, which, in January 2001, reopened the claim and 
remanded the case for proper notice and further development, 
including a VA examination.  In October 2002, the RO issued a 
supplemental statement of the case (SSOC), finding that new 
and material evidence had not been submitted, and initially 
declined to schedule the veteran for an examination.  
Nevertheless, the veteran was given a VA examination in 
December 2002.  In a rating decision dated February 2003, the 
RO granted service connection, effective October 16, 1998, 
for bilateral pes planus with localized degenerative 
arthritis evaluated at 30 percent.

In May 2003, the veteran filed a notice of disagreement 
requesting a disability rating of 50 percent for his service 
connected disability, and an earlier effective date of 
February 21, 1985, the date of a rating decision denying 
service connection for pes planus that was not appealed.  In 
October 2003, the RO issued a statement of the case (SOC) 
continuing the veteran's 30 percent rating for his service 
connected disability and denied an earlier effective date.  
In November 2003, the veteran filed a VA Form 9, perfecting 
for appeal only the issue of an increased rating.  In the 
Statement of Accredited Representative submitted to the Board 
in February 2004, the veteran  raised the issue of granting a 
separate 10 percent evaluation for degenerative arthritis of 
the talonavicular joints.  After additional evidence was 
submitted, the RO issued an SSOC in June 2005 continuing the 
veteran's 30 percent rating for his service connected 
bilateral disability of the feet.  Additional evidence was 
obtained, and the RO issued a rating decision dated August 
2005, in which it continued the veteran's 30 percent rating 
for his service connected bilateral disability of the feet. 

A hearing before the undersigned via video conference was 
held in March 2006.  A transcript of that hearing is of 
record. 


FINDINGS OF FACT

1.  Prior to July 23, 2005, the objective findings associated 
with the service-connected disability of the feet included 
severe pes planus deformities in both feet, no swelling, and 
mild to moderate functional impairment of the feet with 
painful calluses.  

2.  From July 23, 2005, the objective findings associated 
with the service-connected disability of the feet include 
extreme tenderness of the plantar surfaces of both feet and 
bilateral talonavicular excessive pronation, and objective or 
otherwise competent evidence of no improvement with the use 
of orthopedic shoes or appliances. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for bilateral pes planus with localized 
degenerative arthritis prior to July 23, 2005 have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2005).

2.  The criteria for entitlement to an evaluation of 50 
percent for bilateral pes planus with localized degenerative 
arthritis from July 23, 2005, have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated July 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's July 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter requested that he submit such evidence or 
provide VA with the information necessary for VA to obtain 
medical records and other relevant evidence on his behalf, 
and essentially made the veteran aware that he should submit 
any evidence he had that pertained to his claim.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Although the notice was not 
provided to the veteran prior to the initial adjudication, he 
has not been prejudiced by the timing or content of the 
notice.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, in light of the fact that the Board is taking action 
favorable to the veteran by granting a staged rating, there 
can be no possibility of any prejudice to the claimant under 
the holding in Dingess, as any defect with respect to the 
effective date portion of the notice will be rectified by the 
RO when effectuating the award.  For the above reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision. See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.1 (2005).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2005).  
Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In this case, the veteran's service-connected disability of 
the feet has been evaluated by the RO as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (arthritis), 
5276 (flatfoot, acquired), based on severe bilateral pes 
planus with arthritic changes, marked deformity, pain with 
firm palpation and use, and characteristic calluses.  Under 
Diagnostic Code 5276, a 30 percent rating is warranted under 
this code for "severe" bilateral acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  A 50 percent 
rating is warranted for "pronounced" bilateral acquired 
flatfoot with objective evidence of marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, which is not improved by orthopedic shoes or 
appliances.  Id.  A disability evaluation greater than 50 
percent is not available under Diagnostic Code 5276.  Id.  

A December 2002 VA examination report reflects that the 
veteran reported swelling of his feet when he is on his feet 
for prolonged periods.  Objective examination revealed 
bilateral severe pes planus deformities.  The veteran's 
Achilles tendon on weightbearing was in a valgus position but 
was corrected on non-weightbearing by manipulation of the 
feet.  Pulses and dorsalis pedis pulses were good 
bilaterally, there was no swelling, and the veteran had good 
to normal function in the ankles and all toes.  Calluses were 
present over the plantar surface of the second 
metatarsophalangeal joint bilaterally, which were painful to 
firm palpation.  There was no pain on palpation over the heel 
or medial arch of his feet.  X-rays revealed quite severe 
bilateral pes planus deformities with osteophytes present 
over the talonavicular joints with narrowing, much more 
pronounced on the left foot than the right foot.  The 
diagnosis was pes planus deformity with localized 
degenerative arthritis at the talonavicular joint.  The 
examiner characterized the veteran's disability as a mild to 
moderate functional impairment of the feet with calluses that 
gave the veteran some difficulty.  

An August 2004 private medical examination report reflects 
that the veteran described his condition as being slightly 
uncomfortable.  Evaluation of the hindfeet revealed calcaneal 
valgum of both feet.  The range of motion of the 
talonavicular joints demonstrated excessive pronation in both 
feet, and the range of motion of the ankles and subtalar was 
limited.  Dorsalis pedis pulse and posterior tibial pulse 
were easily palpable on both feet.  There was no visible or 
palpable edema of the lower extremities.  Vibratory sensation 
was perceived normal in both feet.  The veteran demonstrated 
sharp and dull discrimination well in both feet.  The 
examiner noted palpation of the joints of the feet, the 
skeletal structure of the feet, and soft tissue structures 
about the feet as being non-painful.  X-rays showed 
arthritic, irregular and narrowed talonavicular joints in 
both feet.  The assessment was arthritis, degenerative joint 
disease of the ankle and foot and pes planus, acquired.  The 
examiner noted that, at the time, the veteran said he had 
occasional pain but no major problems.  An August 2004 VA 
outpatient treatment record showed objective findings that 
included bilateral pes planus deformity and pain on palpation 
of the plantar medial heel.  The assessment was degenerative 
joint disease of both ankles and plantar fasciitis of both 
feet.  The veteran was fitted for bilateral sole inserts. 

In September 2004, the veteran reported that the sole inserts 
helped relieve his foot pain somewhat, but that the Salsalate 
he was taking provided no relief.  The examiner found pain on 
palpation of the medial heels, greater in the right foot than 
the left foot.  There was a lack of medial arch in both feet.  
The veteran experienced pain upon palpation of the sinus 
tarsi region, greater in the right foot.  X-rays showed pes 
planus deformities, apparent mild right hallux valgus 
deformity, and apparent focal hypertrophic changes of medial 
aspect of distal right first metatarsal, possibly related to 
old trauma.  The doctor diagnosed plantar fasciitis.  There 
were no significant calcaneal bone spurs, arthritic changes, 
or osseous pathology.  The veteran was fitted with a pair of 
ambulator shoes and two ankle supports.  

In October 2004, the veteran reported that previous 
injections and the wearing of ambulator shoes and antishock 
inserts helped relieve his symptoms.  The veteran also 
reported that stretching and icing helped.  On examination, 
the doctor found severe pronation on weight bearing and no 
arch present on or off weightbearing.  The veteran's right 
foot exhibited neutral calcaneal stance position (NCSP) of 2 
degrees valgus and resting calcaneal stance position (RCSP) 4 
degrees valgus.  The left foot exhibited NCSP of 1 degree 
valgus and RCSP of 4 degrees valgus.  Ankle range of motion 
was decreased with mild pain and crepitus in both feet.  The 
first metacarpophalangeal joint range of motion was decreased 
with no pain or crepitus in either foot.  Pulses were 
palpable.  X-rays showed apparent mild right hallux valgus 
deformity with apparent focal hypertrophic changes of the 
medial aspect of distal right first metatarsal.  No definite 
acute fracture, subluxation,  significant calcaneal bone 
spurs, arthritic changes, or osseous pathology were shown.  
The doctor's assessment was plantar fasciitis, both feet, 
bilateral sinus tarsi syndrome, and traumatic ankle 
degenerative joint disease.  The veteran was fitted for 
custom orthotics.

In January 2005, the veteran reported shooting pains, 
numbness and tingling all over his feet and ankles that had 
grown worse in the preceding five months, and that he had not 
obtained relief from steroids or other medications, ankle 
braces, prefabricated orthosis, or ambulator shoes, although 
the veteran reported obtaining some relief from custom made 
orthosis.  On examination, the examiner found pes planus with 
diffused pain throughout the veteran's feet and ankles on 
palpation and manipulation.  There was no swelling or joint 
crepitus, and pedal pulses were palpable.  The examiner's 
assessment was pes planus with a high suspicion for 
radiculopathy/sciatica but ruled out nerve root impingement 
and tarsal tunnel syndrome.  

A July 2005 VA examination report reflects that the veteran 
walked with a limp, favoring his right foot, used a cane, and 
wore extra-depth shoes with custom insoles and ankle braces 
for additional stability.  The veteran reported frequent 
flare ups involving both feet and ankles.  The examiner 
diagnosed severe rigid flatfoot deformity of the right foot 
and severe nonrigid flatfoot deformity of the left foot, 
which is reducible.  The report notes evidence of bilateral 
ankle equinus deformities caused by the veteran's flatfoot 
deformity, not a separate ankle problem.  The report also 
notes evidence of arthritis involving the talonavicular and 
calcaneocuboid joints of both feet, and severe pain on both 
feet with manipulation.

The examiner opined that the patient's right foot satisfies 
the criteria for a 50 percent evaluation under Diagnostic 
Code 5276: 

His right foot is not improved with orthopedic 
shoes or appliances.  There is fixed, marked 
pronation with extreme tenderness on the plantar 
and dorsal surfaces of the right foot.  There is 
marked inward displacement noted.  The only 
criterion not evident is spasm of the Achilles 
tendon.  There is definite evidence of functional 
limitation with standing and walking and evidence 
of abnormal weightbearing.  

The report also states that the veteran's left foot symptoms 
are less severe than those of the right foot, but does not 
address the severity of the left foot symptoms in terms of 
criteria for a disability rating.  However, the objective 
medical evidence of record demonstrates that by July 2005, 
the left foot symptoms approximated the criteria for a 50 
percent rating.  Further, the veteran testified during the 
March 2006 hearing that none of the orthotic devices he has 
used relieves his symptoms.  Although not competent to 
diagnose a medical disability or render an opinion regarding 
its etiology, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), the veteran is competent to report symptoms related 
to his feet.  

Accordingly, the Board finds that the evidence weighs in 
favor of granting a schedular disability rating of 50 percent 
for the veteran's service-connected bilateral disability of 
the feet under Diagnostic Code 5276, effective July 23, 2005.  
Neither foot has been amputated and there is no suggestion of 
loss of use of either foot (see 38 C.F.R. § 4.71a, Diagnostic 
Codes 5166, 5167, 5283, 5284 (2005)).  Therefore, no other 
applicable Diagnostic Code would afford a greater schedular 
rating. 

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The 
Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R.§§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Inasmuch as Diagnostic Code 5276 is not based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
do not apply.

The Board acknowledges that the veteran's representative 
contends that degenerative arthritis of the talonavicular 
joint in both feet should be evaluated separately and granted 
a 10 percent disability rating.  As the medical evidence of 
record shows, the veteran's degenerative arthritis is 
substantiated by X-ray findings.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  However, Diagnostic Code 5276 
accounts for pain on manipulation and use, and overall 
limitation of function of the veteran's feet.  As a general 
rule, separate ratings cannot be assigned for the same 
manifestations of a single disability, as that action would 
violate VA's prohibition against pyramiding.  See 38 C.F.R. § 
4.14 (2005).  As such, the veteran's arthritis of the 
talonavicular joints may not be rated separately.

The December 2002 VA examination report includes objective 
findings of painful calluses of the feet, and severe pes 
planus deformities in both feet.  There was no swelling at 
the time of examination.  The examiner characterized the 
veteran's disability as a mild to moderate functional 
impairment of the feet with calluses that gave the veteran 
some difficulty.  The private medical examination report 
dated August 2004 identified excessive pronation of both 
feet, but the condition was termed mildly uncomfortable; the 
January 2005 VA treatment record suggests an increase in 
pathology over recent months but indicates that the veteran 
got some relief from custom-made orthosis.  The Board notes 
that the July 2005 VA examiner, having reviewed the veteran's 
claims file, has not discounted the earlier medical findings 
related to the veteran's disability of the feet.  Therefore, 
the Board finds that, prior to July 23, 2005, the veteran's 
disability picture more nearly approximates the criteria 
under Diagnostic Code 5276 for a severe disability of the 
feet for a 30 percent evaluation.

The July 23, 2005 VA examination report includes objective 
medical findings that the severity of the veteran's 
disability meets the 50 percent rating criteria for the 
veteran's right foot.  Objective evidence of extreme 
tenderness of the veteran's feet, bilateral excessive 
talonavicular pronation, and competent lay statements by the 
veteran that his orthopedic shoes, inserts and ankle braces 
were no longer providing relief, demonstrate that by July 
2005, the severity of the veteran's disability more nearly 
approximates the criteria under Diagnostic Code 5276 for a 
pronounced disability of the left foot.

Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the veteran's disability picture more 
nearly approximates the criteria for a 50 percent evaluation 
for both feet from July 23, 2005.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability of the 
feet, alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board may raise the question, 
and in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential theories 
of entitlement to a benefit under the law and regulations.  
Floyd, supra.  No evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected disability, as to render 
impractical the application of the regular schedular 
standards.  The only hospitalization he has had recently was 
for a heart attack, not for his service-connected disability 
of the feet, as the veteran testified during the March 2006 
hearing.  The regular schedular standards and the rating 
currently assigned adequately compensate the veteran for any 
adverse impact caused by his service-connected disability.  
Therefore, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  




ORDER

An initial evaluation in excess of 30 percent for bilateral 
pes planus with localized degenerative arthritis prior to 
July 22, 2005 is denied. 

A 50 percent evaluation for bilateral pes planus with 
localized degenerative arthritis for the period beginning 
July 23, 2005 is awarded, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


